Citation Nr: 0020177	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  98-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for frostbite.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for angina.

5.  Entitlement to service connection for fungus on the toes.

6.  Entitlement to service connection for numbness of the 
feet.

7.  Entitlement to service connection for cellulitis of the 
legs.

8.  Entitlement to service connection for osteomyelitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to May 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for frostbite is plausible.   

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for diabetes mellitus is plausible.  

3.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for skin cancer is plausible.  

4.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for angina is plausible.  

5.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for fungus on the toes is plausible.  

6.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for numbness of the feet is plausible.

7.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for cellulitis of the legs is plausible.  

8.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for osteomyelitis is plausible.  


CONCLUSIONS OF LAW

1.  The claim for service connection for frostbite is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for skin cancer is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for angina is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connect for fungus of the toes is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for numbness of the feet 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim for service connection for cellulitis of the 
legs is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  The claim for service connection for osteomyelitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect no diagnosis, treatment or 
complaint of frostbite, diabetes, skin cancer, angina, fungus 
of the toes, numbness of the feet, cellulitis of the legs, or 
osteomyelitis.  During the veteran's May 1952 service 
discharge examination, clinical evaluations of the heart, 
vascular system, endocrine system, genitourinary system, 
upper extremities, feet, lower extremities, skin and 
lymphatics, and neurologic systems were normal.  

Private medical records of ambulatory surgery at Robinson 
Memorial Hospital in April 1989 show that the veteran 
underwent removal of basal cell carcinoma of the forehead.  
History of diabetes mellitus was noted.  Examination of the 
extremities revealed a disfigured ring fingernail and 5th 
fingernail, and brawny discoloration of the lower legs with 
no edema, cyanosis, or clubbing.

Private medical records of treatment from April 1992 to 
December 1992 reflect that after a work-related injury the 
veteran was found to have, and was treated for, a Charcot 
joint in the right ankle.
 
An April 1994 newspaper article in The Beacon Journal 
submitted by the veteran discusses 20,000 American and 
British troops marching into the mountains surrounding the 
Chosin Reservoir as part of a final drive to defeat North 
Korea during the Korean conflict.  The article states that 
half of the 15,000 allied deaths and injuries came from 
unrelenting exposure to howling winds and frigid 
temperatures.  The article relates the opinion of a physician 
who was a director at the Army Research institute for 
Environmental Medicine in Massachusetts that once VA doctors 
are trained to recognize symptoms, as many as 4,000 surviving 
veterans of Chosin may be compensated.  The article further 
discusses the opinion of the VA Chief Public Health and 
Environmental Hazards Officer that the most common long-term 
complications of frostbite are diabetes, circulatory 
problems, skin cancer in frostbite scars, chronic night pain 
and fungal infections caused by the skin's loss of immune 
functions.

There is of record an additional published report which 
strongly corroborates that the veteran's unit served in very 
cold conditions during the Korean war, in the area of the 
Chosin Reservoir.

On VA examination in May 1997, the veteran complained of 
swelling of his feet and numbness in his hands and feet.  He 
gave a history of frostbite of the feet and hands when 
stationed in Korea in 1950.  He also gave a history of 
diabetes of ten years duration and angina.  It was noted that 
the veteran ambulated from the waiting room to the examining 
room without any problems but he said he has an unstable gait 
and falls periodically, in part, because of the loss of 
sensation in his feet.  Examination of the skin revealed a 
well healed and nontender scar on the right side of the 
forehead.  There was no evidence of recurrence of melanoma.  
Examination of the cardiovascular system revealed that the 
veteran was not dyspneic.  There was no orthopnea and no 
edema of the legs.  S1 and S2 were of normal intensity.  
Rhythm was regular and no murmurs could be appreciated.  
Peripheral vascular examination revealed that the pedal 
pulsations were good with grade III pulsations bilateral.  
There was rubor of the toes and the toes were cold to touch.  
Examination of the feet revealed loss of sensation in both 
feet.  On examination of the hands, there was no swelling of 
the fingers or the hands and the fingers were warm to touch.  
On evaluation of the endocrine system, it was noted that the 
veteran had diabetes mellitus and no other endocrinopathy.  
After examination, one diagnosis was history of frostbite of 
the hands and feet with no objective evidence of organic 
residuals of frostbite in the hands.  The examiner further 
indicated that the objective evidence of frostbite of the 
feet could not be determined because of the peripheral 
neuropathy and peripheral vascular disease affecting the 
feet.  Additional diagnoses were diabetes mellitus, insulin 
dependent; diabetic neuropathy; peripheral vascular disease 
of the lower extremities; coronary artery disease; stable 
angina; history of Charcot arthropathy left ankle secondary 
to diabetes with limitation of motion; status post excision 
of melanoma of the right eyebrow with no recurrence; diabetic 
ulcer right foot; history of neurovascular glaucoma with 
history of loss of vision in the right eye; status post left 
carotid endarterectomy; and rule out renal disease.

In March 1998, the veteran was admitted for treatment and 
observation at Robinson Memorial Hospital with a past medical 
history of peripheral vascular disease, carotid occlusive 
disease, and Type II diabetes.  Discharge diagnoses were 
syncope, trace mitral regurgitation, eye hemorrhage, and Type 
II diabetes.

During his December 1998 RO hearing, the veteran testified 
that he experienced frostbite in the Chosin Reservoir in 
Korea.  He said he had been issued regular clothing and 
equipment at that time, with no cold weather gear.  He 
testified that his feet started burning, so a medic sent him 
to a small house nearby for treatment.  He said that this was 
the only treatment for frostbite of his feet, and that it 
consisted of putting his feet in water for fifteen or twenty 
minutes.  He said that this treatment took the sting and 
burning out of his feet at the time.  He said that they did 
not soak his hands in Korea, but that he currently had 
problems with his hands in addition to his feet.  He said 
that they did not have proper gloves in Korea when they were 
in the reservoir, but when they fell back in position they 
were issued arctic equipment.  He described his current foot 
problems, including numbness, swelling, poor circulation, 
discoloration, and swelling.  He said he did not currently 
have problems with foot odor.  He testified that his hands 
were cold all the time.  He described treatment by a private 
doctor in 1955 for foot odor.  He described working outdoors 
after service.  See December 1998 hearing transcript.  

With respect to diabetes, he estimated that he was first 
diagnosed with diabetes in 1984 or 1985.  He said that none 
of the physicians who had treated him had expressed an 
opinion that his diabetes was due to residuals of frostbite.  
He referred to an article in The Beacon Journal about people 
who had served around the Chosin Reservoir being eligible for 
compensation for frostbite.  He indicated that the article 
reflected the opinion of a group of doctors that the 
conditions he complained of could be related to frostbite.  
Id.

He said he was first treated for skin cancer in 1987 or 1988.  
He felt that his skin cancer was related to service because 
he spent time in the south of Korea training in the hot sun.  
He said that after the cancer was treated, he took a week off 
of work, and then went back to work.  With respect to angina, 
the veteran said he first experienced angina while going up 
the stairs at work one day.  He said he did not experience 
the problems in service and first sought treatment for it in 
1987.  He contended that the angina was related to inservice 
frostbite.  He indicated that doctors had not told him his 
angina was related to inservice frostbite.  Id.

The veteran asserted that his foot fungus began in 1992, and 
would not go away.  The veteran's spouse said the veteran was 
treated by soaking his feet in Loprox.  He averred that the 
foot fungus was due to frostbite, and again referred to the 
study by a panel of doctors in support of his assertion.  
With respect to numbness and neuropathy of the feet, the 
veteran said he first noticed it in 1987 or 1988, and pointed 
to inservice frostbite as the cause.  With respect to 
cellulitis, he said that the condition began in 1992 and 
contended it was a residual of inservice frostbite.  He again 
referred to the study discussed in the newspaper article.  He 
said his feet would swell up to the level of his knees.  He 
asserted that doctors had told him that cellulitis could be 
the result of frostbite, but that they wouldn't give him a 
definitive answer.  Id.

With respect to osteomyelitis of the left foot, leg and 
ankle, the veteran said he never had any of these problems 
during service.  He said the condition began in 1992.  He 
said he was not aware of any doctor associating this 
condition with any specific injury.  The veteran's spouse 
discussed the veteran's osteomyelitis and past problems with 
foot odor.  Id.

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, his 
appeal on the pertinent issues must fail and there is no duty 
to assist him further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

The nexus requirement for a well grounded claim for service 
connection may also be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  See Caluza, 7 
Vet. App. at 506.  In the present case, there is no diagnosis 
of any of the claimed conditions until many years after 
service, well outside of the presumptive periods which apply 
to some the disabilities at issue.  Diabetes mellitus, 
myelitis, myocarditis, and organic disease of the nervous 
system all have a one year presumptive period.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996);  see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).  The statutory presumption afforded 38 
U.S.C.A. § 1154(b) does not satisfy the "current 
disability" or "medical nexus" requirements of a well 
grounded claim.  Its primary effect is to require clear and 
convincing evidence (rather than merely a preponderance of 
the evidence) to rebut the inservice incurrence prong of a 
well-grounded claim for service connection.  Arms v. West, 12 
Vet. App. 188 (1999).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  In the present case, the 
veteran's decorations and military records do not indicate 
such an actual fight or encounter, and he has not described 
such an event in his written statements or oral testimony.  
Accordingly, 38 U.S.C.A. § 1154(b) does not apply in this 
case.

The veteran claims his skin cancer was due to inservice sun 
exposure while in Korea, but there is no medical evidence to 
this effect.  The April 1994 article in The Beacon Journal to 
which the veteran refers relates frostbite to skin cancer in 
frostbite scars, but there is no medical evidence that the 
veteran's skin cancer occurred in frostbite scars, so that 
the article cannot serve to well ground the claim for service 
connection for skin cancer.  Since there is no medical 
evidence relating skin cancer or current residuals to a 
disease or injury incurred in service, the claim must be 
denied as not well grounded.  Epps.

Since the required element of a current diagnosis of foot 
fungus is not of record, the claim for service connection for 
foot fungus must be denied as not well grounded.  Epps.

Diabetes mellitus, angina, numbness of the feet, cellulitis 
of both legs and osteomyelitis were not incurred until many 
years after service.  The veteran claims that these 
conditions are related to inservice frostbite of the hands 
and feet.  The May 1997 VA examiner found no objective 
evidence of frostbite in the hands, and found that objective 
evidence of frostbite in the feet "could not be 
determined."  This opinion is not on its face a "nexus" 
between inservice frostbite and a current disease or injury.  
There was notation of "history of frost bite of the hands 
and feet" given by the May 1997 VA examiner, but this 
notation does not on its face constitute a medical diagnosis 
or medical opinion that the veteran experienced inservice 
frostbite, or has current disability related to inservice 
frostbite.  The VA examiner's opinion does not relate 
diabetes mellitus, diabetic neuropathy, peripheral vascular 
disease of the lower extremities, coronary artery disease, 
stable angina, history of Charcot arthropathy left ankle 
secondary to diabetes with limitation of motion, or status 
post left carotid endarterectomy (all of which were diagnosed 
during the examination) to inservice frostbite.

The April 1994 article in The Beacon Journal describes the 
opinion of a physician that many veterans who served in the 
Chosin Reservoir area during the Korean war experienced cold 
injury and now have ongoing and increasing residuals.  The 
article quotes a prominent VA physician as relating diabetes 
and circulatory problems to frostbite which occurred in the 
Chosin Reservoir area in Korea, and the quotation appears 
credible.  However, in the present case, the service medical 
records and VA and private medical evidence in the claims 
file contain no diagnosis of inservice frostbite or residuals 
of inservice frostbite.  Under the facts of the current case, 
where the evidence does not include a diagnosis or medical 
opinion that the veteran had frostbite in service (which 
would require medical expertise), the article in the Beacon 
Journal is not sufficient to well ground the claims for 
service connection for frostbite and residuals of frostbite.  

The veteran's testimony that his feet became very cold on one 
occasion while serving in Korea in the area of the Chosin 
reservoir is credible.  During his hearing, he described 
treatment in which his feet were soaked in water for 15 or 20 
minutes, with no indication of lingering effects of the 
condition during service, as he perceived it, after this 
brief treatment.  The Board does not doubt that this event 
occurred.  However, the veteran's lay opinion that he 
experienced inservice frostbite during this event and now has 
permanent residuals is not sufficient to well ground claims 
for service connection for those residuals.  A competent 
medical opinion to this effect would be required to well 
ground the veteran's claims of service connection for 
frostbite and disability secondary to inservice frostbite.  
The veteran, as a lay person, is not competent to provide 
medical opinions, and his assertions as to medical diagnosis 
or causation cannot constitute evidence of a well-grounded 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  
Grottveit.  

In sum, there is no medical evidence to show that the veteran 
has any claimed condition as a result of a disease or injury 
incurred during service.  Thus, each of the veteran's claims 
for service connection must be denied as not well grounded.  
Epps. 

ORDER

The claim for service connection for frostbite is denied.

The claim for service connection for diabetes mellitus is 
denied.

The claim for service connection for skin cancer is denied.

The claim for service connection for angina is denied.

The claim for service connection for fungus on the toes is 
denied.

The claim for service connection for numbness of the feet is 
denied.

The claim for service connection for cellulitis of the legs 
is denied.

The claim for service connection for osteomyelitis is denied.




		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals



 

